 1   O’MELVENY & MYERS LLP
 2   Adam KohSweeney, CA Bar No. 229983
     akohsweeney@omm.com
 3   2 Embarcadero Center, 28th Floor
     San Francisco, CA 94111
 4   Phone: (415) 984-8700
 5   Fax: (415) 984-8701

 6   Attorneys for Defendant United Airlines, Inc.
 7
     WINSTON LAW GROUP, P.C.
 8   David S. Winston, Esq. CA Bar No. 301667
     david@employmentlitigators.com
 9   1180 South Beverly Drive, Suite 610
10   Los Angeles, California 90035
     Phone: (424) 288-4568
11   Fax: (424) 532-4062
12
     Attorney for Plaintiff and the Proposed Classes
13                           UNITED STATES DISTRICT COURT
14                        NORTHERN DISTRICT OF CALIFORNIA
15
16     RICHARD CHAMBERLAIN, an individual,              Case No.: 3-18-cv-05246-RS
       on behalf of himself and others similarly
17     situated, and as a private attorney general on   ORDER GRANTING JOINT
18     behalf of the State of California,               STIPULATION TO DISMISS
                                                        PLAINTIFF’S INDIVIDUAL
19                          PLAINTIFF,                  CLAIMS WITH PREJUDICE
20                                                      AND DISMISS THE PUTATIVE
                                                        CLASS AND PAGA CLAIMS
21     v.                                               WITHOUT PREJUDICE
22     UNITED AIRLINES, INC. a Delaware                 Judge: Hon. Richard Seeborg
23     Corporation; and DOES 1 thru 10, inclusive,      Complaint Filed: August 27, 2018
                                                        Trial Date: None Set
24                          DEFENDANTS
25
26
27
28
                                                 -1-
     [PROPOSED] ORDER GRANTING JOINT STIPULATION TO DISMISS PLAINTIFF’S INDIVIDUAL CLAIMS
     WITH PREJUDICE AND DISMISS THE CLASS AND PAGA CLAIMS WITHOUT PREJUDICE
                                                                Case No.: 3-18-cv-05246-RS
 1         The Court having reviewed the Joint Stipulation To Dismiss Plaintiff’s Individual
 2   Claims With Prejudice and Dismiss The Putative Class and PAGA Claims Without
 3   Prejudice, and good cause appearing, it is hereby ORDERED as follows:
 4         1.     Plaintiff’s individual claims are dismissed with prejudice;
 5         2.     The putative Class and PAGA claims are dismissed without prejudice;
 6
 7         IT IS SO ORDERED.
 8
 9   Dated: 3/25/19
                                                       Hon. Richard Seeborg
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                              -2-
     [PROPOSED] ORDER GRANTING JOINT STIPULATION TO DISMISS PLAINTIFF’S INDIVIDUAL CLAIMS
     WITH PREJUDICE AND DISMISS THE PUTATIVE CLASS AND PAGA CLAIMS WITHOUT PREJUDICE
                                                                Case No.: 3-18-cv-05246-RS
